State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 24, 2014                     518294
________________________________

In the Matter of the Claim of
   FLORA MARKAJ,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   June 9, 2014

Before:   Peters, P.J., Lahtinen, Stein, Rose and Devine, JJ.

                             __________


     Flora Markaj, New York City, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Marjorie S. Leff of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed March 14, 2013, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because she voluntarily left her employment without good cause.

      Claimant returned from sick leave to her job as a child
protective specialist and resigned that day due to her
frustration with a delay in being paid for her leave and in
anticipation of getting another job. Claimant did not get the
new job and applied for unemployment insurance benefits, citing
various reasons for leaving her employment. The Unemployment
Insurance Appeal Board denied the application on the ground that
claimant voluntarily left her employment without good cause.
Claimant now appeals.

      We affirm. "Whether a claimant has good cause to leave his
or her employment is a factual determination to be made by the
                              -2-                518294

Board, and its decision will not be disturbed when supported by
substantial evidence" (Matter of Heller [Paragon Motors of
Woodside, Inc.–Commissioner of Labor], 83 AD3d 1229, 1229-1230
[2011] [citations omitted]; accord Matter of Barone [Commissioner
of Labor], 108 AD3d 918, 918 [2013]). To the extent that
claimant contends that she quit her job due to being recently
reprimanded and her belief that she was going to be fired, it is
well settled that "neither criticism of one's job performance nor
quitting in anticipation of discharge constitutes good cause for
resignation" (Matter of Hull [Commissioner of Labor], 77 AD3d
1012, 1013 [2010]; see Matter of Zerrillo [Commissioner of
Labor], 91 AD3d 1011, 1012 [2012]). Further, we find no error in
the Administrative Law Judge's decision to preclude claimant from
presenting evidence concerning her contention that she resigned
due to stress based upon prior reprimands and allegations that
her supervisor had harassed her in the past. Claimant continued
to work despite the allegations and cannot argue now that they
justified her resignation (see generally Matter of Esposito
[Commissioner of Labor], 62 AD3d 1202, 1202 [2009]; Matter of
Bartczak [Commissioner of Labor], 272 AD2d 731, 732 [2000]).
Moreover, "[t]he inability to get along with a supervisor who is
perceived as unduly critical does not . . . constitute good cause
for leaving one's employment" (Matter of Jones [Commissioner of
Labor], 109 AD3d 1064, 1065 [2013]).

      Finally, as to claimant's contention that she resigned due
to both the delay in receiving her sick leave and certain
overtime pay and the resultant method of payment, the record
reflects that claimant contributed to the delays by failing to
follow the employer's protocol for requesting such pay.
Accordingly, the Board's finding that claimant left her
employment for personal and noncompelling reasons is supported by
substantial evidence and will not be disturbed. We have
considered her remaining claims, including that the employer's
payroll policy violates Labor Law § 192, and find them to be
unavailing.

      Peters, P.J., Lahtinen, Stein, Rose and Devine, JJ.,
concur.
                        -3-                  518294

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court